     Case 1:19-cv-00430-DAD-SAB Document 36 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN MONTENEGRO,                                No. 1:19-cv-00430-DAD-SAB (PC)
12                     Plaintiff,
13          v.                                       ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS AND DENYING
14   DAVID MOORE, et al.,                            PLAINTIFF’S MOTION FOR SUMMARY
                                                     JUDGMENT
15                     Defendants.
                                                     (Doc. Nos. 32, 33)
16

17

18          Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 23, 2020, the assigned magistrate judge issued findings and recommendations,
22   recommending that plaintiff’s motion for summary judgment be denied without prejudice. (Doc.
23   No. 33.) As the magistrate judge noted, discovery only commenced in this action on December 4,
24   2019, and defendants have not been provided the opportunity to complete discovery and obtain
25   information necessary to oppose plaintiff’s motion. (Id.) Moreover, plaintiff’s motion does not

26   comply with Local Rule 260(a), as it fails to include a Statement of Undisputed Facts

27   enumerating the evidence on which plaintiff is relying for his motion for summary judgment.

28   (See Doc. No. 32.) The findings and recommendations were served on both parties and contained
                                                     1
     Case 1:19-cv-00430-DAD-SAB Document 36 Filed 04/21/20 Page 2 of 2

 1   notice that any objections thereto were to be filed within fourteen (14) days of service. (Id.) No
 2   objections have been filed and the time to do so has now passed.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court concludes that the findings and recommendations are supported by the record and proper

 6   analysis.

 7          Accordingly:

 8          1.      The findings and recommendations filed on January 23, 2020 (Doc. No. 33) are

 9                  adopted in full;

10          2.      Plaintiff’s motion for summary judgment filed on January 21, 2020 (Doc. No. 32)

11                  is denied without prejudice; and

12          3.      The matter is referred back to the assigned magistrate judge for further

13                  proceedings.

14
     IT IS SO ORDERED.
15
        Dated:     April 21, 2020
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
